EXHIBIT 10.2
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) dated
as of the Effective Date by and among the GOLD HILL LENDERS referenced on
Exhibit A attached hereto (as modified from time to time in accordance with
Section 12.1 of this Agreement, the “Lenders”), GOLD HILL VENTURE LENDING 03, LP
(“Gold Hill”) in its capacity as Administrative Agent on behalf of the Lenders,
SILICON VALLEY BANK (“SVB”), in its capacity as Collection Agent on behalf of
the Lenders, and LENDINGCLUB CORPORATION, a Delaware corporation (“Borrower”),
provides the terms on which Lenders shall lend to Borrower and Borrower shall
repay Lenders. The parties agree as follows:
Recitals.
A. Borrower is engaged in the business of purchasing and servicing loans made by
WebBank to Borrower Members (collectively, the “Borrower Member Loans”, and
each, a “Borrower Member Loan”). Upon the making of a Borrower Member Loan,
Borrower purchases such Borrower Member Loan pursuant to the Loan Servicing
Documents. In order to fund the making and purchase of each Borrower Member
Loan, Borrower issues and sells to Lender Members, and such Lender Members
purchase from Borrower, Borrower Securities (as defined herein). The Borrower
Securities are repaid by Borrower solely from the proceeds of such Borrower
Member Loan and otherwise are without recourse to Borrower.
B. Borrower, Administrative Agent, and Lenders entered into (i) that certain
Loan and Security Agreement dated February 19, 2008 (as amended from time to
time, the “Prior Gold Hill Loan Agreement”) pursuant to which the Lenders made
advances to Borrower in the original principal amount of Five Million Dollars
($5,000,000) (the “Existing 2008 Gold Hill Line”), and (ii) that certain Loan
and Security Agreement dated May 18, 2009 (as amended from time to time, the
“Prior Joint Loan Agreement”) pursuant to which the Lenders made advances to
Borrower in the original principal amount of Two Million Dollars ($2,000,000)
(the “Existing 2009 Gold Hill Line”, and together with the Existing 2008 Gold
Hill Line, the “Gold Hill Line”) and SVB made advances to Borrower in the
original principal amount of Two Million Dollars ($2,000,000) (the “Existing
2009 SVB Line). In addition, SVB has entered into that certain Amended and
Restated Loan and Security Agreement dated October 7, 2008 (as amended from time
to time, the “Prior SVB Loan Agreement”, and together with the Prior Gold Hill
Loan Agreement and the Prior Joint Loan Agreement, collectively, the “Prior Loan
Agreements”) pursuant to which SVB made advances to Borrower in the aggregate
original principal amount of Four Million Dollars ($4,000,000).
C. Borrower has requested that Administrative Agent and Lenders (i) consent to a
Lien on the Secured Member Payment Dependent Note Collateral (as defined herein)
in favor of Wells Fargo Bank, National Association, as Collateral Trustee, for
the benefit of the Lender Members holding Secured Member Payment Dependent Notes
(the “Trustee Lien”), and (ii) consolidate the three (3) Prior Loan Agreements
into two (2) loan agreements, and Administrative Agent and Lenders have so
agreed, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth in
this Agreement and the Second Amended and Restated Loan and Security Agreement
between Borrower and SVB dated of even date herewith.

 

 



--------------------------------------------------------------------------------



 



D. In consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower hereby amends and restates the Prior Gold Hill Loan Agreement in its
entirety and the Prior Joint Loan Agreement with respect to the Existing 2009
Gold Hill Line, and covenants, promises, agrees, represents and warrants, with
and for the benefit of Administrative Agent and Lenders, as follows:
1 ACCOUNTING AND OTHER TERMS
Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.
2 LOAN AND TERMS OF PAYMENT
2.1 Promise to Pay. Borrower hereby unconditionally promises to pay Lenders the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.
2.1.1 Gold Hill Line. Borrower represents and warrants to the Administrative
Agent and each Lender that as of the date of this Agreement, the outstanding
principal balance of the Gold Hill Line is $5,104,224.99. Borrower acknowledges
and agrees that the provisions of this Agreement and the Loan Documents shall
supersede and replace (i) the Prior Joint Loan Agreement with respect to the
Existing 2009 Gold Hill Line, (ii) the Prior Gold Hill Loan Agreement in its
entirety, and (iii) there is no further availability to borrower under the Gold
Hill Line. The advances under the Gold Hill Line are hereinafter referred to
individually, as an “Advance” and collectively as the “Advances”. With respect
to each Advance, Borrower has caused WebBank to execute and deliver a listing of
the notes payable to Borrower in the amount of the portion of the Eligible Loan
financed by such Advance (the “Financed Loan Note”) and each such Financed Loan
Note will be stored electronically in the Borrower’s lending account and
electronically endorsed by WebBank to Borrower. Upon any Lender’s request,
Borrower shall deliver to such Lender evidence satisfactory to such Lender that
the Financed Loan Notes for such Lender have been electronically endorsed by
WebBank to Borrower. The portion of the Eligible Loan financed by the Advance
and evidenced by the Financed Loan Note is a “Financed Loan”. Borrower shall
immediately electronically endorse the Financed Loan Note or Financed Loan Notes
to Administrative Agent, for the ratable benefit of the Lenders, and to each
Lender, using the Standard Assignment Forms.
2.2 Reserved.
2.3 Repayment of Credit Extensions.
(a) Principal and Interest Payments. Borrower shall continue to make equal
monthly payments of principal and interest, each in an amount sufficient to
fully amortize the amount of each outstanding Advance during the Repayment
Period. Notwithstanding the forgoing, all unpaid principal and accrued and
unpaid interest is due and payable in full on the Maturity Date. An Advance may
only be prepaid in accordance with Sections 2.4, 2.5, and 2.6.

 

2



--------------------------------------------------------------------------------



 



(b) Interest Rate. Subject to Section 2.3(c), the principal amount outstanding
for each Advance shall accrue interest at a fixed per annum rate of ten percent
(10%), which interest shall be payable monthly in accordance with Section 2.3(a)
above.
(c) Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is five (5) percentage points above the rate that is otherwise applicable
thereto (the “Default Rate”). Payment or acceptance of the increased interest
rate provided in this Section 2.3(c) is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Lenders.
(d) 360-Day Year. Interest shall be computed on the basis of a 360-day year for
the actual number of days elapsed.
(e) Debit of Accounts. Collection Agent may debit any of Borrower’s deposit
accounts, including the Operating Account, for principal and interest payments
or any other amounts Borrower owes Lenders when due. These debits shall not
constitute a set-off.
(f) Payments. Unless otherwise provided, interest is payable monthly on the
first (1st) calendar day of each month. Payments of principal and/or interest
received after 12:00 p.m. Pacific time are considered received at the opening of
business on the next Business Day. When a payment is due on a day that is not a
Business Day, the payment is due the next Business Day and additional fees or
interest, as applicable, shall continue to accrue.
2.4 Permitted Prepayment of Advances. So long as no Event of Default has
occurred and is continuing, Borrower shall have the option to prepay all, but
not less than all, of each Advance, provided Borrower (a) delivers written
notice to Lenders of its election to prepay such Advance at least thirty
(30) days prior to such prepayment, and (b) pays, on the date of such prepayment
(i) all outstanding principal plus accrued and unpaid interest for such Advance,
(ii) the Final Payment for such Advance, and (iii) all other sums, if any, that
shall have become due and payable for such Advance, including interest at the
Default Rate with respect to any past due amounts.
2.5 Mandatory Prepayment Upon an Acceleration. If the Advances are accelerated
following the occurrence of an Event of Default or otherwise, Borrower shall
immediately pay to Lenders an amount equal to the sum of: (i) all outstanding
principal plus accrued interest, (ii) the Final Payment, plus (iii) all other
sums, if any, that shall have become due and payable, including interest at the
Default Rate with respect to any past due amounts.
2.6 Mandatory Prepayment Upon Prepayment of Eligible Loans. Upon the request of
any Lender, Borrower shall pay to Collection Agent, for the benefit of such
Lenders, the aggregate amount of Financed Loans which were repaid or
Charged-off, in whole or in part, during such fiscal quarter.

 

3



--------------------------------------------------------------------------------



 



2.7 Fees. Borrower shall pay to Collection Agent, on behalf of Lenders:
(a) Final Payment. On the earliest of (i) the Maturity Date, (ii) the
termination of the Gold Hill Line or (iii) the prepayment of the Advances,
Borrower shall pay, in addition to the outstanding principal, accrued and unpaid
interest, and all other amounts due on such date, an amount equal to the Final
Payment.
(b) Lenders’ and Agent’s Expenses. All Lender Expenses and Agent Expenses
(including reasonable attorneys’ fees and expenses, plus expenses for
documentation and negotiation of this Agreement, incurred through and after the
Effective Date, when due.
2.8 Additional Costs. If any law or regulation increases any Lender’s costs or
reduces its income for any loan, Borrower shall pay the increase in cost or
reduction in income or additional expense; provided, however, that Borrower
shall not be liable for any amount attributable to any period before one hundred
eighty (180) days prior to the date Administrative Agent notifies Borrower of
such increased costs. Lenders agree that they shall allocate any increased costs
among their customers similarly affected in good faith and in a manner
consistent with Lenders’ customary practice.
3 RESERVED.
4 CREATION OF SECURITY INTEREST
(a) Borrower hereby grants to Administrative Agent, for the ratable benefit of
the Lenders, and to each Lender, to secure the payment and performance in full
of all of the Obligations a continuing security interest in, and pledges to
Administrative Agent, for the ratable benefit of the Lenders, and to each
Lender, the Collateral, wherever located, whether now owned or hereafter
acquired or arising, and all proceeds and products thereof. Borrower represents,
warrants, and covenants that the security interest granted herein shall be a
first priority perfected security interest in the Collateral (subject only to
Permitted Liens that may have priority to Administrative Agent’s and Lenders’
Liens as permitted under this Agreement). If Borrower shall acquire a commercial
tort claim, Borrower shall promptly notify Administrative Agent in a writing
signed by Borrower of the general details thereof and grant to Administrative
Agent, for the ratable benefit of the Lenders, and to each Lender, in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Administrative Agent.
(b) Borrower hereby assigns, pledges, delivers, and transfers to Administrative
Agent, for the ratable benefit of the Lenders, and to each Lender, and hereby
grants to Administrative Agent, for the ratable benefit of the Lenders, and to
each Lender, a continuing first priority security interest in and against all
right, title and interest of the following, whether now or hereafter existing or
acquired by Borrower:
(i) any and all Pledged CD now or hereafter issued from time to time to Borrower
by SVB in accordance with Section 6.8, including without and general intangibles
arising therefrom or relating thereto; and all documents, instruments and
agreements evidencing the same; and all extensions, renewals, modifications and
replacements of the foregoing; and any interest or other amounts payable in
connection therewith.

 

4



--------------------------------------------------------------------------------



 



(ii) all proceeds of the foregoing (including whatever is receivable or received
when any and all Pledged CD or proceeds is invested, sold, collected, exchanged,
returned, substituted or otherwise disposed of, whether such disposition is
voluntary or involuntary, including rights to payment and return premiums and
insurance proceeds under insurance with respect to any Pledged CD, and all
rights to payment with respect to any cause of action affecting or relating to
the Pledged CD); and
(iii) all renewals, replacements and substitutions of items of any Pledged CD.
If this Agreement is terminated, Administrative Agent’s and Lenders’ Liens in
the Collateral shall continue until the Obligations (other than inchoate
indemnity obligations) are repaid in full in cash. The parties to this Agreement
do not intend that Borrower’s delivery of any Pledged CD to Administrative Agent
as herein provided will constitute an advance payment of any Obligations or
liquidated damages, nor do the parties intend that any Pledged CD increase the
dollar amount of the Obligations.
4.2 Authorization to File Financing Statements. Borrower hereby authorizes
Administrative Agent to file financing statements, without notice to Borrower,
with all appropriate jurisdictions to perfect or protect Administrative Agent’s
and Lenders’ interest or rights hereunder.
5 REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants to Administrative Agent and each Lender as
follows:
5.1 Due Organization, Authorization; Power and Authority. Borrower is duly
existing and in good standing as a Registered Organization in its jurisdiction
of formation and is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on
Borrower’s business. In connection with this Agreement, Borrower has delivered
to Administrative Agent a completed certificate signed by Borrower, entitled
“Perfection Certificate”. Borrower represents and warrants to Administrative
Agent and each Lender that (a) Borrower’s exact legal name is that indicated on
the Perfection Certificate and on the signature page hereof; (b) Borrower is an
organization of the type and is organized in the jurisdiction set forth in the
Perfection Certificate; (c) the Perfection Certificate accurately sets forth
Borrower’s organizational identification number or accurately states that
Borrower has none; (d) the Perfection Certificate accurately sets forth
Borrower’s place of business, or, if more than one, its chief executive office
as well as Borrower’s mailing address (if different than its chief executive
office); (e) Borrower (and each of its predecessors) has not, in the past five
(5) years, changed its jurisdiction of formation, organizational structure or
type, or any organizational number assigned by its jurisdiction; and (f) all
other information set forth on the Perfection Certificate pertaining to Borrower
and each of its Subsidiaries is accurate and complete (it being understood and
agreed that Borrower may from time to time update certain information in the
Perfection Certificate after the Effective Date to the extent permitted by one
or more specific provisions in this Agreement).

 

5



--------------------------------------------------------------------------------



 



The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s Operating Documents, (ii) contravene, conflict with, constitute a
default under or violate any material Requirement of Law, (iii) contravene,
conflict or violate any applicable order, writ, judgment, injunction, decree,
determination or award of any Governmental Authority by which Borrower or any
its Subsidiaries or any of their property or assets may be bound or affected,
(iv) require any action by, filing, registration, or qualification with, or
Governmental Approval from, any Governmental Authority (except such Governmental
Approvals which have already been obtained and are in full force and effect or
(v) constitute an event of default under any material agreement by which
Borrower is bound. Borrower is not in default under any agreement to which it is
a party or by which it is bound in which the default could have a material
adverse effect on Borrower’s business.
5.2 Collateral. Borrower has good title to, has rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Borrower
has no deposit accounts other than the deposit accounts with SVB, the Clearing
Account, the Trust Account, the Borrower Account, the Investor Account, the
deposit accounts, if any, described in the Perfection Certificate delivered to
Administrative Agent in connection herewith, or of which Borrower has given
Lenders notice and taken such actions as are necessary to give Administrative
Agent and Lenders a perfected security interest therein. The Eligible Loans are
bona fide, existing obligations of the Loan Debtors.
The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate. None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as Borrower has given Lenders notice
pursuant to Section 7.2. In the event that Borrower, after the date hereof,
intends to store or otherwise deliver any portion of the Collateral to a bailee,
then Borrower will first receive the written consent of Lenders and such bailee
must execute and deliver a bailee agreement in form and substance satisfactory
to Lenders in their sole discretion. Upon any Transfer permitted under
Section 7.1(e) hereof prior to an Event of Default, Administrative Agent’s and
Lenders’ Lien in such assets shall be released without any further act of
Administrative Agent, Lenders or Borrower. Administrative Agent shall take all
actions reasonably requested by Borrower, at Borrower’s expense, to evidence
such release.
Administrative Agent, Lenders and Borrower hereby acknowledge and agree that,
notwithstanding anything set forth to the contrary herein, (a) the Collateral
shall include all amounts deposited into the Clearing Account, to the extent
that such amounts are proceeds of Financed Loans, and (b) the first priority
security interest granted by Borrower to Administrative Agent and Lenders
pursuant to the Loan Agreement shall at all times remain in full force and
effect with respect to all proceeds of, and any other amounts received in
connection with, all Financed Loans regardless of the locations of such proceeds
and amounts, including, without limitation, any such proceeds and amounts
deposited into the Clearing Account.

 

6



--------------------------------------------------------------------------------



 



5.3 Financed Loans. Borrower represents and warrants for each Financed Loan and
each Pledged Investor Loan:
(a) Borrower is the owner of and has the legal right to sell, transfer, assign
and encumber such Financed Loan and/or Pledged Investor Loan;
(b) The amount of such Financed Loan and/or Pledged Investor Loan is not
disputed;
(c) Such Financed Loan and/or Pledged Investor Loan is due to Borrower, is not
past due or in default, has not been previously sold, assigned, transferred, or
pledged and is free of any Liens, security interests and encumbrances other than
Permitted Liens;
(d) The Financed Loan Note and/or Pledged Investor Note is in Borrower’s
possession and has not been transferred to any third party;
(e) Borrower reasonably believes no Loan Debtor is insolvent or subject to any
Insolvency Proceedings;
(f) No Borrower Member Loan is the subject of an Insolvency Proceeding and
Borrower does not anticipate any filing; and
(g) Administrative Agent and Lenders have the right to endorse and/or require
Borrower to endorse all Financed Loan Notes and Pledged Investor Notes.
5.4 Litigation. There are no actions or proceedings pending or, to the knowledge
of the Responsible Officers, threatened in writing by or against Borrower or any
of its Subsidiaries involving more than Fifty Thousand Dollars ($50,000).
5.5 No Material Deviation in Financial Statements. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Lenders fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations. There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Lenders.
5.6 Solvency. The fair salable value of Borrower’s assets (including goodwill
minus disposition costs) exceeds the fair value of its liabilities; Borrower is
not left with unreasonably small capital after the transactions in this
Agreement; and Borrower is able to pay its debts (including trade debts) as they
mature.
5.7 Regulatory Compliance.
(a) Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act. Borrower is not engaged
as one of its important activities in extending credit for margin stock (under
Regulations T and U of the Federal Reserve Board of Governors). Borrower has
complied in all material respects with the Federal Fair Labor Standards Act.
Neither Borrower nor any of its Subsidiaries is a “holding company” or an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company” as each term is defined and used in the Public Utility Holding Company
Act of 2005. Borrower has not violated any laws, ordinances or rules, the
violation of which could reasonably be expected to have a material adverse
effect on its business. None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally. Borrower
and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Governmental Authorities that are necessary to continue their respective
businesses as currently conducted.

 

7



--------------------------------------------------------------------------------



 



(b) In originating and/or servicing each Eligible Loan, Borrower has complied in
all material respects with all applicable federal, state and local laws,
including without limitation, securities, usury, truth-in-lending, equal credit
opportunity, fair credit reporting, licensing or other similar laws. Borrower
has made commercially reasonable efforts to authenticate the identity of each
Loan Debtor and to verify information provided by the Loan Debtor in connection
with each Eligible Loan. Based on such authentication and verification, Borrower
represents and warrants to the best of its knowledge that (i) each Loan Debtor
had full legal capacity to execute and deliver all loan documents evidencing the
Eligible Loan made to such Loan Debtor and (ii) each loan document evidencing
each Eligible Loan is the legal, valid and binding obligation of the applicable
Loan Debtor and is enforceable in accordance with its terms.
5.8 Subsidiaries; Investments. Borrower does not own any stock, partnership
interest or other equity securities except for Permitted Investments.
5.9 Tax Returns and Payments; Pension Contributions. Borrower has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower. Borrower may defer payment of any contested taxes, provided that
Borrower (a) in good faith contests its obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted,
(b) notifies Lenders in writing of the commencement of, and any material
development in, the proceedings, (c) posts bonds or takes any other steps
required to prevent the Governmental Authority levying such contested taxes from
obtaining a Lien upon any of the Collateral that is other than a “Permitted
Lien”. Borrower is unaware of any claims or adjustments proposed for any of
Borrower’s prior tax years which could result in additional taxes becoming due
and payable by Borrower. Borrower has paid all amounts necessary to fund all
present pension, profit sharing and deferred compensation plans in accordance
with their terms, and Borrower has not withdrawn from participation in, and has
not permitted partial or complete termination of, or permitted the occurrence of
any other event with respect to, any such plan which could reasonably be
expected to result in any liability of Borrower, including any liability to the
Pension Benefit Guaranty Corporation or its successors or any other governmental
agency.
5.10 Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely to finance Borrower Member Loans assigned to Borrower in the ordinary
course of business of WebBank and Borrower, and not for working capital purposes
or for personal, family, household or agricultural purposes.

 

8



--------------------------------------------------------------------------------



 



5.11 Full Disclosure. No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Administrative Agent
or any Lender, as of the date such representation, warranty, or other statement
was made, taken together with all such written certificates and written
statements given to Administrative Agent or any Lender, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained in the certificates or statements not misleading (it
being recognized by Lenders that the projections and forecasts provided by
Borrower in good faith and based upon reasonable assumptions are not viewed as
facts and that actual results during the period or periods covered by such
projections and forecasts may differ from the projected or forecasted results).
6 AFFIRMATIVE COVENANTS
Borrower shall do all of the following:
6.1 Government Compliance.
(a) Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on Borrower’s business or operations. Borrower
shall comply, and have each Subsidiary comply, with (a) all Bank Secrecy Act and
Anti-Money Laundering laws, regulations and requirements imposed by the Office
of Foreign Assets Control (OFAC), and (b) all laws, ordinances and regulations
to which it is subject, noncompliance with which could have a material adverse
effect on Borrower’s business.
(b) Obtain and maintain all of the Governmental Approvals necessary for the
performance by Borrower of its obligations under the Loan Documents to which it
is a party, the grant of a security interest to Lenders in all of its property,
the performance by Borrower of its obligations under the Loan Servicing
Documents, and the conduct of Borrower’s operations including without limitation
in any jurisdiction in which it purchases and/or sells Borrower Member Loans.
Borrower shall promptly provide copies of any such obtained Governmental
Approvals to Administrative Agent.
6.2 Financial Statements, Reports, Certificates.
(a) Deliver to Administrative Agent: (i) as soon as available, but no later than
thirty (30) days after the last day of each month, a company prepared
consolidated balance sheet and income statement covering Borrower’s consolidated
operations for such month certified by a Responsible Officer and in a form
acceptable to Administrative Agent; (ii) as soon as available, but no later than
one hundred eighty (180) days after the last day of Borrower’s fiscal year,
audited consolidated financial statements prepared under GAAP, consistently
applied, together with an unqualified opinion on the financial statements from
an independent certified public accounting firm acceptable to Administrative
Agent in its reasonable discretion; (iii) within five (5) days of delivery,
copies of all statements, reports and notices made available to Borrower’s
security holders or to any holders of Subordinated Debt; (iv) in the event that
Borrower becomes subject to the reporting requirements under the Securities
Exchange Act of 1934, as amended, within five (5) days of filing, all reports on
Form 10-K, 10-Q and 8-K filed with the Securities and Exchange Commission or a
link thereto on Borrower’s or another website on the Internet; (v) a prompt
report of any legal actions pending or threatened against Borrower or any of its
Subsidiaries that could result in damages or costs to Borrower or any of its
Subsidiaries of Fifty Thousand Dollars ($50,000) or more; (vi) within thirty
(30) days after the last day of Borrower’s fiscal year, copies of all annual
financial projections commensurate in form and substance with those provided to
Borrower’s venture capital investors; (vii) budgets, sales projections,
operating plans and other financial information reasonably requested by
Administrative Agent; (viii) copies of all Bank Secrecy Act/Anti-Money
Laundering (BSA/AML) internal and independent testing reports as requested by
Administrative Agent in its reasonable discretion; and (ix) promptly, copies of
any communications with the Securities and Exchange Commission which relate to
the status of Borrower Member Loans as “securities” under federal law.

 

9



--------------------------------------------------------------------------------



 



(b) Upon Administrative Agent’s request, deliver to Administrative Agent a
detailed accounting of the current balances of the Clearing Account, Trust
Account, and the Borrower Account.
(c) Within thirty (30) days after the last day of each month, deliver to
Administrative Agent with the monthly financial statements, a duly completed
Compliance Certificate signed by a Responsible Officer setting forth
calculations showing compliance with the Minimum Collateral Value Ratio set
forth in this Agreement on a quarterly basis (or monthly basis if requested by
Lenders).
(d) Allow Administrative Agent to audit Borrower’s Collateral at Borrower’s
expense. Such audits shall be conducted no more often than once every twelve
(12) months unless a Default or an Event of Default has occurred and is
continuing.
(e) Upon Administrative Agent’s request, deliver to Administrative Agent a copy
of the final, signed loan documents evidencing Eligible Loans, including without
limitation the Financed Loan Notes, and assignments of such Eligible Loans by
WebBank to Borrower;
(f) Upon Administrative Agent’s request, deliver to Administrative Agent, a
schedule of all Eligible Loans financed with the Advances, in form and substance
acceptable to Administrative Agent, including, without limitation, the loan
amounts, the loan numbers and the names of the borrowers and the Lender Members
participating in such loans.
6.3 Taxes; Pensions. Make, and cause each of its Subsidiaries to make, timely
payment of all foreign, federal, state, and local taxes or assessments (other
than taxes and assessments which Borrower is contesting pursuant to the terms of
Section 5.9 hereof) and shall deliver to Administrative Agent, on demand,
appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.

 

10



--------------------------------------------------------------------------------



 



6.4 Insurance. Keep its business and the Collateral insured for risks and in
amounts standard for companies in Borrower’s industry and location and as
Lenders and Administrative Agent may reasonably request. Insurance policies
shall be in a form, with companies, and in amounts that are satisfactory to
Administrative Agent. All property policies shall have a lender’s loss payable
endorsement showing the Administrative Agent, for the ratable benefit of each
Lender, as an additional lender loss payee and waive subrogation against the
Administrative Agent and each Lender, and all liability policies shall show each
Lender, or have endorsements showing, each Lender as an additional insured. All
policies (or the loss payable and additional insured endorsements) shall provide
that the insurer shall endeavor to give the Administrative Agent on behalf of
Lenders at least thirty (30) days notice before canceling, amending, or
declining to renew its policy. At the Administrative Agent’s request, Borrower
shall deliver certified copies of policies and evidence of all premium payments.
Proceeds payable under any policy shall, at Administrative Agent’s option, be
payable to Administrative Agent on behalf of Lenders on account of the
Obligations. If Borrower fails to obtain insurance as required under this
Section 6.4 or to pay any amount or furnish any required proof of payment to
third persons and Lenders, Lenders may make all or part of such payment or
obtain such insurance policies required in this Section 6.4, and take any action
under the policies Lenders and Administrative Agent deem prudent.
6.5 Operating Accounts.
(a) Except as set forth is in this Section 6.5(a), maintain all of its primary
operating and investment accounts, including, without limitation, the Operating
Account, with SVB and SVB’s Affiliates. All collections on Borrower Member Loans
shall be managed through the Clearing Account, which Clearing Account shall be
free of any Liens. Notwithstanding the foregoing, Borrower may in the ordinary
course of business maintain at Wells Fargo Bank, N.A. (i) the Trust Account in
trust for Lender Members; (ii) the Borrower Account solely to process incidental
amounts for Borrower Members, provided that the balance of the Borrower Account
shall not at any time exceed $5,000; and (iii) the Investor Account solely to
process amounts collected on Borrower Member Loans financed by any Investor
Credit Facility.
(b) For each Collateral Account that Borrower maintains, Borrower shall cause
the applicable bank or financial institution (other than SVB) at, or with which,
any Collateral Account is maintained to execute and deliver a Control Agreement
or other appropriate instrument with respect to such Collateral Account to
perfect Administrative Agent’s Liens, for the ratable benefit of each Lender, in
such Collateral Account in accordance with the terms hereunder. The provisions
of the previous sentence shall not apply to (i) deposit accounts exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of Borrower’s employees and identified to Administrative
Agent by Borrower.
6.6 Protection of Intellectual Property Rights. Borrower shall: (a) protect,
defend and maintain the validity and enforceability of its intellectual
property; (b) promptly advise Lenders in writing of material infringements of
its intellectual property; and (c) not allow any intellectual property material
to Borrower’s business to be abandoned, forfeited or dedicated to the public
without Lenders’ written consent.
6.7 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Lender and Administrative
Agent, without expense to Lenders or Administrative Agent, Borrower and its
officers, employees and agents and Borrower’s books and records, to the extent
that Lenders or Administrative Agent may deem them reasonably necessary to
prosecute or defend any third-party suit or proceeding instituted by or against
Lenders or Administrative Agent with respect to any Collateral or relating to
Borrower.

 

11



--------------------------------------------------------------------------------



 



6.8 Value of Pledged CDs; Mininum Collateral Value Ratio.
(a) Maintain at all times Pledged CDs with a Value of not less than the Minimum
CD Value. All Pledged CDs shall constitute part of the Collateral from and after
the date of issuance by SVB.
(b) Maintain at all times, to be tested as of the last day of each calendar
quarter (or at the end of each calendar month if requested by Lenders), a
Minimum Collateral Value Ratio of not less than 1:05:1.00. In the event that the
Minimum Collateral Value Ratio at any time is less than 1:05:1.00, Borrower
shall immediately either (i) provide Administrative Agent with additional
Pledged CDs with a Value sufficient to eliminate any such deficiency or
(ii) deliver electronic endorsements to Administrative Agent, for the ratable
benefit of the Lenders, and to each Lender, with respect to Pledged Investor
Notes in the aggregate principal amount necessary to cause the Minimum
Collateral Value Ratio to be equal to or greater than 1.05 to1.00, together with
evidence satisfactory to Administrative Agent that Norwest Venture Partners X,
LP and Canaan VII L.P. have endorsed such Pledged Investor Notes to Borrower
6.9 Right to Invest. Grant to each Lender or its Affiliates (including, but not
limited to, Gold Hill Venture Lending Partners) a right (but not an obligation)
for each Lender to purchase an aggregate amount of up to Five Hundred Thousand
Dollars ($500,000) in Borrower’s Subsequent Financing on the same terms,
conditions and pricing offered to its investors (the “Subsequent Financing
Investment”). Borrower shall give Lenders and Administrative Agent at least
thirty (30) days prior written notice of the Subsequent Financing containing the
terms, conditions and pricing of the Subsequent Financing delivered to each
Lender’s address set forth in Section 10 hereof. The right granted hereunder
shall survive the termination of this Agreement.
6.10 Clearing Account; Lockbox; Collections. Prior to the occurrence and
continuance of an Event of Default, Borrower shall have the right to collect all
payments and other amounts received in connection with Borrower Member Loans
(“Loan Collections”); provided, however, that Borrower shall have the right to
collect all payments and other amounts received in connection with Borrower
Member Loans which are not Financed Loans without regard to whether an Event of
Default has occurred and is continuing. Upon receipt by Borrower of any Loan
Collections, Borrower shall immediately deposit such Loan Collections into the
Clearing Account (or shall receive such payments and other amounts directly into
the Clearing Account) and deliver to Administrative Agent a detailed breakdown
of such Loan Collections showing the interests of each Lender in such Loan
Collections. Borrower shall, within four (4) days of such time as Loan
Collections are deposited into the Clearing Account, distribute such Loan
Collections as follows:
(a) With respect to any Loan Collections received in connection with a Financed
Loan, (i) when directed by Administrative Agent, into a lockbox account that
Administrative Agent controls (the “Lockbox Account”) and (ii) at all other
times, into the Operating Account. Provided no Event of Default exists, Borrower
shall transfer all amounts deposited into the Lockbox Account from the Lockbox
Account to the Operating Account within one (1) Business Day of receipt in the
Lockbox Account. All Financed Loans and the proceeds thereof are Collateral and
immediately upon the occurrence of an Event of Default, Administrative Agent may
without notice apply all Loan Collections from Financed Loans and other proceeds
of such Financed Loans and the balance of the Lockbox Account to the
Obligations. This Section does not impose any affirmative duty on SVB or
Administrative Agent to perform any act other than as specifically set forth
herein.

 

12



--------------------------------------------------------------------------------



 



(b) With respect to any Loan Collections received in connection with Borrower
Member Loans which are not Financed Loans and which are not financed by the
Investor Credit Facility, into the Trust Account.
(c) With respect to any Loan Collections received in connection with Eligible
Loans financed by the Investor Credit Facility, into the Investor Account.
(d) With respect to any amounts received in connection with Borrower Member
Loans attributable to Borrower’s service or collection charges, into the
Operating Account.
Notwithstanding the foregoing provisions of this Section 6.9, Borrower shall
immediately upon receipt deposit amounts due to Borrower for origination fees
charged by Borrower for Borrower Member Loans into the Operating Account (or
shall receive such payments and other amounts directly into the Operating
Account).
6.11 Control of Financed Loans. Borrower shall create and store a single
authoritative copy of each Financed Loan Note which authoritative copy shall
(a) identify Borrower as the assignee of such note or notes, and (b) be unique,
identifiable and unalterable except to the extent that (i) copies or revisions
that add or change an identified assignee of such authoritative copy can only be
made with the participation of Borrower, (ii) each copy of the authoritative
copy is readily identifiable as a copy that is not the authoritative copy, and
(iii) any revision of the authoritative copy is readily identifiable as an
authorized or unauthorized revision.
6.12 Portfolio Financial Servicing Company Contract. Within thirty (30) days
after the Effective Date, Borrower shall make commercially reasonable efforts to
deliver to Lenders a duly executed amendment to the Portfolio Financial
Servicing Company Contract by and between Borrower and Portfolio Financial
Servicing Company in form and substance satisfactory to the Lenders in their
reasonable discretion and granting the Lenders third party beneficiary rights
under the Portfolio Financial Servicing Company Contract with respect to
servicing of the Financed Loans on terms acceptable to the Lenders in their
reasonable discretion.
6.13 Further Assurances. Borrower shall execute any further instruments and take
further action as the Administrative Agent reasonably requests to perfect or
continue Administrative Agent’s Liens, for the ratable benefit of each Lender,
in the Collateral, or to effect the purposes of this Agreement.

 

13



--------------------------------------------------------------------------------



 



7 NEGATIVE COVENANTS
Borrower shall not do any of the following without the Administrative Agent’s
prior written consent:
7.1 Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
and cash to trade creditors, both in the ordinary course of business; (b) of
worn-out or obsolete Equipment; (c) in connection with Permitted Liens and
Permitted Investments; and (d) of non-exclusive licenses for the use of the
property of Borrower or its Subsidiaries in the ordinary course of business;
(e) Transfers in the ordinary course of business of any Borrower Member Loans
which are not Financed Loans; and (f) Transfers of amounts received in
connection with Borrower Member Loans which are not Financed Loans in accordance
with Section 6.9(b) of this Agreement; and (g) issuance and sale of Borrower
Securities.
7.2 Changes in Business, Management, Ownership, or Business Locations.
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related thereto; (b) liquidate or dissolve; or (c)
(i) have a change of management in which any Key Person ceases to hold such
offices with Borrower or (ii) enter into any transaction or series of related
transactions in which the stockholders of Borrower who were not stockholders
immediately prior to the first such transaction own more than forty-nine percent
(49%) of the voting stock of Borrower immediately after giving effect to such
transaction or related series of such transactions (other than by the sale of
Borrower’s equity securities in a public offering or to venture capital
investors so long as Borrower identifies to Administrative Agent the venture
capital investors prior to the closing of the transaction). Borrower shall not,
without at least thirty (30) days prior written notice to Administrative Agent:
(1) add any new offices or business locations, including warehouses (unless such
new offices or business locations contain less than Ten Thousand Dollars
($10,000) in Borrower’s assets or property), (2) change its jurisdiction of
organization, (3) change its organizational structure or type, (4) change its
legal name, or (5) change any organizational number (if any) assigned by its
jurisdiction of organization.
7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person. A Subsidiary may merge or
consolidate into another Subsidiary or into Borrower.
7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.
7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein, or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Administrative Agent or Lenders)
with any Person which directly or indirectly prohibits or has the effect of
prohibiting Borrower from assigning, mortgaging, pledging, granting a security
interest in or upon, or encumbering any of Borrower’s intellectual property,
except as is otherwise permitted in Section 7.1 hereof and the definition of
“Permitted Lien” herein.

 

14



--------------------------------------------------------------------------------



 



7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.5(b) hereof.
7.7 Distributions; Investments. (a) Pay any dividends or make any distribution
or payment or redeem, retire or purchase any capital stock provided that
(i) Borrower may convert any of its convertible securities into other securities
pursuant to the terms of such convertible securities or otherwise in exchange
thereof, (ii) Borrower may pay dividends solely in common stock; and (iii)
Borrower may repurchase the stock of former employees or consultants pursuant to
stock repurchase agreements so long as an Event of Default does not exist at the
time of such repurchase and would not exist after giving effect to such
repurchase, provided such repurchase does not exceed in the aggregate of Fifty
Thousand Dollars ($50,000) per fiscal year; or (b) directly or indirectly make
any Investment other than Permitted Investments, or permit any of its
Subsidiaries to do so.
7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.
7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof or adversely affect the subordination thereof to Obligations owed
to Lenders.
7.10 Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940 or undertake as
one of its important activities extending credit to purchase or carry margin
stock (as defined in Regulation U of the Board of Governors of the Federal
Reserve System), or use the proceeds of any Credit Extension for that purpose;
fail to meet the minimum funding requirements of ERISA, permit a Reportable
Event or Prohibited Transaction, as defined in ERISA, to occur; fail to comply
with the Federal Fair Labor Standards Act or any federal or state securities
laws, or violate any other law or regulation, if the violation could reasonably
be expected to have a material adverse effect on Borrower’s business, or permit
any of its Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw
from participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.
7.11 Possession of Loan Documents. Borrower shall maintain possession of all
electronic loan documents evidencing Financed Loans, including without
limitation the Financed Loan Notes (electronically endorsed to Administrative
Agent), and shall not transfer such loan documents to any Person. Administrative
Agent acknowledges that Borrower will issue Borrower Securities to Lender
Members.

 

15



--------------------------------------------------------------------------------



 



7.12 Modification of Standard Forms and Loan Documents. Borrower shall not make
any modifications or alterations to the Standard Assignment Forms, Standard Loan
Forms, Loan Servicing Documents, or any loan documents evidencing Financed
Loans, including without limitation the Financed Loan Notes, except for
modifications and alterations that are agreed to by Administrative Agent in
writing.
7.13 Modification of Portfolio Financial Servicing Company Contract. Borrower
shall not make any modifications or alterations to the Portfolio Financial
Servicing Company Contract without the prior written consent of Administrative
Agent.
8 EVENTS OF DEFAULT
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) day grace period shall not apply to payments due on the
Maturity Date). During the cure period, the failure to cure the payment default
is not an Event of Default (but no Credit Extension will be made during the cure
period);
8.2 Covenant Default.
(a) Borrower fails or neglects to perform any obligation in Section 6 or
violates any covenant in Section 7; or
(b) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, or in any other present or future agreement between Borrower and
any Lender and as to any default (other than those specified in this Section 8)
under such other term, provision, condition, covenant or agreement that can be
cured, has failed to cure the default within ten (10) days after the occurrence
thereof; provided, however, that if the default cannot by its nature be cured
within the ten (10) day period or cannot after diligent attempts by Borrower be
cured within such ten (10) day period, and such default is likely to be cured
within a reasonable time, then Borrower shall have an additional period (which
shall not in any case exceed thirty (30) days) to attempt to cure such default,
and within such reasonable time period the failure to cure the default shall not
be deemed an Event of Default (but no Credit Extensions shall be made during
such cure period). Grace periods provided under this section shall not apply,
among other things, to financial covenants or any other covenants set forth in
subsection (a) above;
8.3 Material Adverse Change. A Material Adverse Change occurs;

 

16



--------------------------------------------------------------------------------



 



8.4 Attachment. (a) Any material portion of Borrower’s assets is attached,
seized, levied on, or comes into possession of a trustee or receiver; (b) the
service of process seeking to attach, by trustee or similar process, any funds
of Borrower or of any entity under control of Borrower (including a Subsidiary)
on deposit with Lenders and/or Administrative Agent or any Affiliate of
Administrative Agent; (c) Borrower is enjoined, restrained, or prevented by
court order from conducting any part of its business; or (d) a notice of lien,
levy, or assessment is filed against any of Borrower’s assets by any government
agency, and the same under clauses (a) through (d) hereof are not, within ten
(10) days after the occurrence thereof, discharged or stayed (whether through
the posting of a bond or otherwise); provided, however, no Credit Extensions
shall be made during any ten (10) day cure period;
8.5 Insolvency (a) Borrower is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within forty-five (45) days (but no Credit
Extensions shall be made while of any of the conditions described in clause (a)
exist and/or until any Insolvency Proceeding is dismissed);
8.6 Other Agreements. There is a default in any agreement to which Borrower is a
party with a third party or parties resulting in a right by such third party or
parties, whether or not exercised, to accelerate the maturity of any
Indebtedness in an amount in excess of Fifty Thousand Dollars ($50,000) or that
could have a material adverse effect on Borrower’s business;
8.7 Judgments. One or more judgments, orders, or decrees for the payment of
money in an amount, individually or in the aggregate, of at least Fifty Thousand
Dollars ($50,000) (not covered by independent third-party insurance as to which
liability has been accepted by such insurance carrier) shall be rendered against
Borrower and shall remain unsatisfied, unvacated, or unstayed for a period of
ten (10) days after the entry thereof (provided that no Credit Extensions will
be made prior to the satisfaction, vacation, or stay of such judgment, order, or
decree);
8.8 Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Administrative Agent and/or Lenders
or to induce Administrative Agent and/or Lenders to enter this Agreement or any
Loan Document, and such representation, warranty, or other statement is
incorrect in any material respect when made;
8.9 Subordinated Debt. A default or breach occurs under any agreement between
Borrower and any creditor of Borrower that signed a subordination,
intercreditor, or other similar agreement with Administrative Agent and/or
Lenders, or any creditor that has signed such an agreement with Administrative
Agent and/or Lenders breaches any terms of such agreement; or

 

17



--------------------------------------------------------------------------------



 



8.10 Governmental Approvals. Any Governmental Approval held by Borrower on the
Effective Date or thereafter shall have been (a) revoked, rescinded, suspended,
modified in an adverse manner or not renewed in the ordinary course for a full
term or (b) subject to any decision by a Governmental Authority that designates
a hearing with respect to any applications for renewal of any such Governmental
Approval or that could result in the Governmental Authority taking any of the
actions described in clause (a) above, and such decision or such revocation,
rescission, suspension, modification or non-renewal (i) has, or could reasonably
be expected to have, a Material Adverse Change, or (ii) adversely affects the
legal qualifications of Borrower or any of its Subsidiaries to hold such
Governmental Approval in any applicable jurisdiction and such revocation,
rescission, suspension, modification or non-renewal could reasonably be expected
to affect the status of or legal qualifications of Borrower or any of its
Subsidiaries to hold any Governmental Approval in any other jurisdiction. Any
Governmental Authority, including, without limitation, the Securities and
Exchange Commission, renders any order, writ, judgment, injunction, decree, or
determination with respect to Borrower or any of its Subsidiaries, that could
reasonably be expected to have a material adverse effect on any of the
Governmental Approvals or otherwise on the operations of Borrower or any of its
Subsidiaries.
8.11 Cross-Default with SVB Loan Agreement. An Event of Default occurs under the
SVB Loan Agreement.
8.12 Cross-Default with Loan Servicing Documents. Borrower commits a breach of
any material obligations under the Loan Servicing Documents, or the Loan
Servicing Documents are terminated.
9 LENDERS’ RIGHTS AND REMEDIES
9.1 Rights and Remedies. While an Event of Default occurs and continues
Administrative Agent may, without notice or demand, do any or all of the
following:
(a) declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Administrative Agent and/or Lenders);
(b) stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Administrative Agent
and/or Lenders;
(c) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Administrative Agent considers advisable,
notify any Person owing Borrower money of Administrative Agent’s security
interest in such funds, and verify the amount of such account. Borrower shall
collect all payments in trust for Administrative Agent for the benefit of
Lenders and, if requested by Administrative Agent, immediately deliver the
payments to Lenders in the form received from the account debtor, with proper
endorsement for deposit;
(d) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Administrative Agent requests and make it
available as Administrative Agent designates. Administrative Agent may enter
premises where the Collateral is located, take and maintain possession of any
part of the Collateral, and pay, purchase, contest, or compromise any Lien which
appears to be prior or superior to its security interest and pay all expenses
incurred. Borrower grants Administrative Agent for the benefit of Lenders a
license to enter and occupy any of its premises, without charge, to exercise any
of Administrative Agent’s rights or remedies;

 

18



--------------------------------------------------------------------------------



 



(e) apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Administrative Agent or Lenders owing to or for the
credit or the account of Borrower;
(f) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Administrative Agent is hereby
granted a non-exclusive, royalty-free license or other right to use without
charge, Borrower’s labels, patents, copyrights, mask works, rights of use of any
name, trade secrets, trade names, trademarks, service marks, and advertising
matter, or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Administrative Agent’s exercise of its rights under this
Section, Borrower’s rights under all licenses and all franchise agreements inure
to Administrative Agent for benefit of Lenders;
(g) place a “hold” on any account maintained with Administrative Agent and/or
deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;
(h) demand and receive possession of Borrower’s Books; and
(i) exercise all rights and remedies available to Lenders under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).
9.2 Power of Attorney. Borrower hereby irrevocably appoints Administrative Agent
as its lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
(i) checks or other forms of payment or security, including without limitation,
forms of payment received in connection with Financed Loans and (ii) notes or
other negotiable instruments issued or assigned to Borrower in connection with
Financed Loans, including without limitation, the Financed Loan Notes; (b) sign
Borrower’s name on any invoice or bill of lading for any Account or drafts
against Account Debtors; (c) settle and adjust disputes and claims about the
Accounts directly with Account Debtors, for amounts and on terms Administrative
Agent determines reasonable; (d) make, settle, and adjust all claims under
Borrower’s insurance policies; (e) pay, contest or settle any Lien, charge,
encumbrance, security interest, and adverse claim in or to the Collateral, or
any judgment based thereon, or otherwise take any action to terminate or
discharge the same; and (f) transfer the Collateral into the name of
Administrative Agent for the benefit of Lenders or a third party as the Code
permits. Borrower hereby appoints Administrative Agent as its lawful
attorney-in-fact to sign Borrower’s name on any documents necessary to perfect
or continue the perfection of any security interest in the Collateral regardless
of whether an Event of Default has occurred until all Obligations have been
satisfied in full and Administrative Agent and Lenders are under no further
obligation to make Credit Extensions hereunder. Administrative Agent’s foregoing
appointment as Borrower’s attorney in fact, and all of Administrative Agent’s
rights and powers, coupled with an interest, are irrevocable until all
Obligations have been fully repaid and performed and Lenders’ and Administrative
Agent’s obligation to provide Credit Extensions terminates.

 

19



--------------------------------------------------------------------------------



 



9.3 Protective Payments. If Borrower fails to obtain the insurance called for by
Section 6.4 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this Agreement or any other Loan
Document, Administrative Agent on behalf of Lenders may obtain such insurance or
make such payment, and all amounts so paid by Administrative Agent on behalf of
Lenders are Lender Expenses and immediately due and payable, bearing interest at
the then highest applicable rate, and secured by the Collateral. Administrative
Agent will make reasonable efforts to provide Borrower with notice of Lenders
obtaining such insurance at the time it is obtained or within a reasonable time
thereafter. No payments by Administrative Agent are deemed an agreement to make
similar payments in the future or Administrative Agent’s and Lenders’ waiver of
any Event of Default.
9.4 Application of Payments and Proceeds. Borrower shall have no right to
specify the order or the accounts to which Collection Agent shall allocate or
apply any payments required to be made by Borrower to Collection Agent on behalf
of the Lenders or otherwise received by Collection Agent on behalf of Lenders
under this Agreement when any such allocation or application is not specified
elsewhere in this Agreement. If an Event of Default has occurred and is
continuing, Collection Agent may apply any funds in its possession, whether from
Borrower account balances, payments, proceeds realized as the result of any
collection of Accounts or other disposition of the Collateral, or otherwise, to
the Obligations in such order as Collection Agent shall determine in its sole
discretion. Any surplus shall be paid to Borrower or other Persons legally
entitled thereto; Borrower shall remain liable to Collection Agent and Lenders
for any deficiency. If Collection Agent and/or Lenders, in its good faith
business judgment, directly or indirectly enters into a deferred payment or
other credit transaction with any purchaser at any sale of Collateral,
Collection Agent and/or Lenders shall have the option, exercisable at any time,
of either reducing the Obligations by the principal amount of the purchase price
or deferring the reduction of the Obligations until the actual receipt by
Collection Agent of cash therefor.
9.5 Agent Expenses. Any amounts paid by Administrative Agent or Collection Agent
as provided herein are Agent Expenses and are immediately due and payable and
shall bear interest at the then applicable rate and be secured by the
Collateral. No payments by Administrative Agent or Collection Agent shall be
deemed an agreement to make similar payments in the future or a waiver of any
Event of Default.
9.6 Agents’ Liability for Collateral. So long as Agents and Lenders comply with
reasonable banking practices regarding the safekeeping of the Collateral,
neither Agents nor Lenders shall be liable or responsible for: (a) the
safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c) any
diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person. Borrower bears all risk of loss,
damage or destruction of the Collateral.
9.7 No Waiver; Remedies Cumulative. Agents’ and/or Lenders’ failure, at any time
or times, to require strict performance by Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Agents or Lenders thereafter to demand strict performance and
compliance herewith or therewith. No waiver hereunder shall be effective unless
signed by each Lender and then is only effective for the specific instance and
purpose for which it is given. Agents’ and Lenders’ rights and remedies under
this Agreement and the other Loan Documents are cumulative. Agents and Lenders
have all rights and remedies provided under the Code, by law, or in equity.
Agents’ and/or Lenders’ exercise of one right or remedy is not an election, and
Agents’ and/or Lenders’ waiver of any Event of Default is not a continuing
waiver. Agents’ and/or Lenders’ delay in exercising any remedy is not a waiver,
election, or acquiescence.

 

20



--------------------------------------------------------------------------------



 



9.8 Demand Waiver. Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by any Agent or any Lender on
which Borrower is liable.
10 NOTICES
All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail or facsimile transmission; (c) one
(1) Business Day after deposit with a reputable overnight courier with all
charges prepaid; or (d) when delivered, if hand-delivered by messenger, all of
which shall be addressed to the party to be notified and sent to the address,
facsimile number, or email address indicated below. A party may change its
address or facsimile number by giving the other party written notice thereof in
accordance with the terms of this Section 10.

         
 
  If to Borrower:   LendingClub Corporation
440 North Wolfe Road
Sunnyvale, California 94085
Attn: Renaud Laplanche, President
Fax: (408) 716-3092
Email: rlaplanche@lendingclub.com
 
       
 
  If to Collection Agent:   Silicon Valley Bank
3003 Tasman Drive
Santa Clara, California 95054
Attn: Vera Shokina, Relationship Manager
Fax: (408) 654-5517
Email: vshokina@svb.com
 
       
 
  If to Administrative
Agent or the
Gold Hill Lenders:   Gold Hill Venture Lending 03, LP
One Almaden Blvd.
Suite 630
San Jose, California 95113
Attn: Rob Helm
Fax: (408) 200-7841
Email: RHelm@goldhillcapital.com
 
       
 
  with a copy to:   Troutman Sanders LLP
1660 International Drive
Suite 600
McLean, Virginia 22102
Attn: Richard Pollak, Esq.
Fax: (703) 448-6511
Email: richard.pollak@troutmansanders.com

 

21



--------------------------------------------------------------------------------



 



11 CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE
California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower, Lenders and Agents each submit to the exclusive
jurisdiction of the State and Federal courts in Santa Clara County, California;
provided, however, that nothing in this Agreement shall be deemed to operate to
preclude Lenders or Agents from bringing suit or taking other legal action in
any other jurisdiction to realize on the Collateral or any other security for
the Obligations, or to enforce a judgment or other court order in favor of
Agents or Lenders. Borrower expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and Borrower
hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court. Borrower hereby waives personal service of the summons, complaints, and
other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to Borrower at the address set forth in Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, AGENTS, AND LENDERS
EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING
OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1,

 

22



--------------------------------------------------------------------------------



 



inclusive. The private judge shall have the power, among others, to grant
provisional relief, including without limitation, entering temporary restraining
orders, issuing preliminary and permanent injunctions and appointing receivers.
All such proceedings shall be closed to the public and confidential and all
records relating thereto shall be permanently sealed. If during the course of
any dispute, a party desires to seek provisional relief, but a judge has not
been appointed at that point pursuant to the judicial reference procedures, then
such party may apply to the Santa Clara County, California Superior Court for
such relief. The proceeding before the private judge shall be conducted in the
same manner as it would be before a court under the rules of evidence applicable
to judicial proceedings. The parties shall be entitled to discovery which shall
be conducted in the same manner as it would be before a court under the rules of
discovery applicable to judicial proceedings. The private judge shall oversee
discovery and may enforce all discovery rules and order applicable to judicial
proceedings in the same manner as a trial court judge. The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to the California Code of Civil
Procedure § 644(a). Nothing in this paragraph shall limit the right of any party
at any time to exercise self-help remedies, foreclose against collateral, or
obtain provisional remedies. The private judge shall also determine all issues
relating to the applicability, interpretation, and enforceability of this
paragraph.
12 GENERAL PROVISIONS
12.1 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Lenders’ prior written
consent (which may be granted or withheld in Lenders’ discretion). Lenders and
Agents have the right, without the consent of or notice to Borrower, to sell,
transfer, negotiate, or grant participation in all or any part of, or any
interest in, Lenders’ and Agents’ obligations, rights, and benefits under this
Agreement and the other Loan Documents or any related agreement, including,
without limitation, an assignment to any Affiliate or related party.
12.2 Indemnification. Borrower agrees to indemnify, defend and holds the Agents
and the Lenders and their respective directors, officers, employees, agents,
attorneys, or any other Person affiliated with or representing the Agents or the
Lenders harmless against: (a) all obligations, demands, claims, and liabilities
(collectively, “Claims”) asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (b) all losses, Agent
Expenses, or Lender Expenses incurred, or paid by Lenders and/or Agents from,
following, or arising from transactions between Lenders and Borrower (including
reasonable attorneys’ fees and expenses), except for Claims and/or losses
directly caused by Lenders’ or Agents’ gross negligence or willful misconduct.
12.3 Right of Set-Off. Borrower and any guarantor hereby grant to Administrative
Agent for the ratable benefit of Lenders, a lien, security interest and right of
set-off as security for all Obligations to Administrative Agent and each Lender,
hereunder, whether now existing or hereafter arising upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of Administrative Agent or any entity under the
control of the Administrative Agent (including an Administrative Agent
subsidiary) or in transit to any of them. At any time after the occurrence and
during the continuance of an Event of Default, without demand or notice,
Administrative Agent may set-off the same or any part thereof and apply the same
to any liability or obligation of Borrower and any guarantor even though
unmatured and regardless of the adequacy of any other collateral securing the
Obligations. ANY AND ALL RIGHTS TO REQUIRE AGENTS TO EXERCISE THEIR RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF THE BORROWER OR ANY GUARANTOR, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.

 

23



--------------------------------------------------------------------------------



 



12.4 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.
12.5 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.
12.6 Amendments in Writing; Integration. All amendments to this Agreement must
be in writing and signed by each Lender and Borrower. This Agreement and the
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Agreement and the Loan Documents merge
into this Agreement and the Loan Documents.
12.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, are an original, and all taken together, constitute one
Agreement.
12.8 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied. The obligation of Borrower in Section 12.2 to
indemnify each Lender and each Agent shall survive until the statute of
limitations with respect to such claim or cause of action shall have run.
12.9 Confidentiality. In handling any confidential information, Lenders and
Agents shall exercise the same degree of care that it exercises for its own
proprietary information, but disclosure of information may be made: (a) to
Lenders’ and Agents’ Subsidiaries or Affiliates in connection with their
business with Borrower; (b) to prospective transferees or purchasers of any
interest in the Credit Extensions (provided, however, Lenders and Agents shall
use commercially reasonable efforts to obtain such prospective transferee’s or
purchaser’s agreement to the terms of this provision); (c) as required by law,
regulation, subpoena, or other order; (d) as required in connection with
Lenders’ and Agents’ examination or audit; and (e) as Agents and Lenders
consider appropriate in exercising remedies under this Agreement. Confidential
information does not include information that either: (i) is in the public
domain or in Lenders’ and/or Agents’ possession when disclosed to Lenders and/or
Agents, or becomes part of the public domain after disclosure to Lenders and/or
Agents; or (ii) is disclosed to Lenders and/or Agents by a third party, if
Lenders and/or Agents do not know that the third party is prohibited from
disclosing the information.

 

24



--------------------------------------------------------------------------------



 



12.10 Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
Borrower and any Agent or any Lender arising out of or relating to the Loan
Documents, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees and other costs and expenses incurred, in addition to any other
relief to which it may be entitled.
13 DEFINITIONS
13.1 Definitions. As used in this Agreement, the following terms have the
following meanings:
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
“Administrative Agent” means, Gold Hill, not in its individual capacity, but
solely in its capacity as administrative agent on behalf of and for the benefit
of the Lenders.
“Advance” or “Advances” is defined in Section 2.1.1.
“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.
“Advance Rate” means eighty percent (80%); provided, however, that Lenders may
decrease the foregoing percentage in the case of a Material Adverse Change.
“Agent Expenses” are all audit fees and expenses and reasonable costs or
expenses (including reasonable attorneys’ fees and expenses) for preparing,
negotiating, administering, defending and enforcing the Loan Documents
(including appeals or Insolvency Proceedings).
“Agents” means Administrative Agent and Collection Agent.
“Agreement” is defined in the preamble hereof.
“Available Cash” means the Available Cash in Lenders’ accounts as stated in the
Account at a Glance monthly statement with respect to Borrower’s platform as
provided to Lenders on a monthly basis in the form consistent with the monthly
statements with respect to Borrower’s platform delivered to Lenders on or before
the Effective Date.
“Borrower” is defined in the preamble hereof.

 

25



--------------------------------------------------------------------------------



 



“Borrower Account” is Borrower’s account number 4121529796, maintained with
Wells Fargo Bank, N.A.
“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
“Borrower Member” means a registered member on Borrower’s website who has
borrowed money from WebBank through Borrower’s platform.
“Borrower Member Loan” means a loan originated by WebBank to a Borrower Member
through Borrower’s platform.
“Borrower Member Loan Agreements” means an electronic loan agreement evidencing
a Borrower Member Loan to the extent such Borrower Member Loan is financed
through the sale of Borrower Securities to Lender Members and not by Advances.
“Borrower Member Note” means an electronic promissory note evidencing a Borrower
Member Loan to the extent such Borrower Member Loan is financed through the sale
of Borrower Securities to Lender Members and not by Advances.
“Borrower Securities” means Member Payment Dependent Notes and Secured Member
Payment Dependent Notes issued by Borrower as described in Borrower’s Form S-1
Registration Statement dated October 13, 2008, as amended and supplemented from
time to time.
“Business Day” is any day that is not a Saturday, Sunday or a day on which
Collection Agent is closed.
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; and (c) certificates of deposit with
Collection Agent maturing no more than one (1) year after issue.
“Charge-off” shall mean any Financed Loan that is more than one hundred twenty
(120) days past due, or is in default, or which under standard procedures in
Borrower’s industry should be characterized as a “charge-off” by Borrower in its
records for any other reason, and shall include any Financed Loan with respect
to which Administrative Agent has knowledge that such Financed Loan will likely
be characterized as a Charge-off with the passage of time.
“Clearing Account” is Borrower’s account number 4121753776, maintained with
Wells Fargo Bank, N.A.

 

26



--------------------------------------------------------------------------------



 



“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Administrative Agent’s Lien, for the ratable benefit of each Lender,
on any Collateral is governed by the Uniform Commercial Code in effect in a
jurisdiction other than the State of California, the term “Code” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes on the provisions thereof relating to such attachment,
perfection, priority, or remedies and for purposes of definitions relating to
such provisions.
“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit B.
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account, but shall not include the Clearing Account, the Trust Account, the
Borrower Account, or the Investor Account.
“Collection Agent” means, SVB, not in its individual capacity, but solely in its
capacity as collection agent on behalf of and for the benefit of the Lenders.
“Commodity Account” is any “commodity account” as defined in the Code.
“Communication” is defined in Section 10.
“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit E.
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.
“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or a Pledged CD or the
securities intermediary or commodity intermediary at which Borrower maintains a
Securities Account or a Commodity Account, Borrower, and Lenders pursuant to
which Lenders obtain control (within the meaning of the Code) over such Deposit
Account, Pledged CD, Securities Account, or Commodity Account.

 

27



--------------------------------------------------------------------------------



 



“Credit Extension” is any Advance or any other extension of credit by any Lender
for Borrower’s benefit.
“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.
“Default Rate” is defined in Section 2.3(c).
“Deposit Account” is any “deposit account” as defined in the Code.
“Dollars,” “dollars” and “$” each mean lawful money of the United States.
“Effective Date” is the date Lenders execute this Agreement as indicated on the
signature page hereof.
“Eligible Loans” means each Borrower Member Loan (a) evidenced by loan
documents, including without limitation a note, borrower agreement, and loan
agreement, which loan documents (i) are in form and substance substantially
identical to the Standard Loan Forms attached hereto and (ii) constitute the
legal, valid and binding obligation of the applicable Person, and (b) for which
Borrower has arranged funding from at least ten (10) Lender Members through the
sale of Borrower Securities associated with the Borrower Member Loan in an
amount equal to at least twenty percent (20%) of the principal amount of such
Borrower Member Loan, and (ii) pledges to Administrative Agent, for the ratable
benefit of the Lenders, and to each Lender, Borrower’s interest in the
promissory note evidencing the portion of the Borrower Member Loan financed
through an Advance.
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
“Event of Default” is defined in Section 8.
“Final Payment” is an amount equal to one percent (1%) multiplied by the
aggregate Loan Amount of all Advances.
“Financed Loan” has the meaning set forth in Section 2.1.1.
“Financed Loan Note” has the meaning set forth in Section 2.1.1.
“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

 

28



--------------------------------------------------------------------------------



 



“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof, and includes without limitation, all copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative work, whether published or unpublished,
any patents, trademarks, service marks and, to the extent permitted under
applicable law, any applications therefor, whether registered or not, any trade
secret rights, including any rights to unpatented inventions, payment
intangibles, royalties, contract rights, goodwill, franchise agreements,
purchase orders, customer lists, route lists, telephone numbers, domain names,
claims, income and other tax refunds, security and other deposits, options to
purchase or sell real or personal property, rights in all litigation presently
or hereafter pending (whether in contract, tort or otherwise), insurance
policies (including without limitation key man, property damage, and business
interruption insurance), payments of insurance and rights to payment of any
kind.
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
“Intercreditor Agreement” means any duly executed intercreditor agreement
between any Investor and Lenders, and Administrative Agent and satisfactory to
Administrative Agent.
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof, and includes without limitation all merchandise, raw materials, parts,
supplies, packing and shipping materials, work in process and finished products,
including without limitation such inventory as is temporarily out of Borrower’s
custody or possession or in transit and including any returned goods and any
documents of title representing any of the above.
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 

29



--------------------------------------------------------------------------------



 



“Investor” means a creditor of Borrower that has signed an Intercreditor
Agreement and received a secured promissory note from Borrower.
“Investor Account” is Borrower’s account number 4121713937, maintained with
Wells Fargo Bank, N.A.
“Investor Collateral” has the meaning set forth in an Intercreditor Agreement.
“Investor Credit Facility” means any Subordinated Debt facility under which
lenders other than SVB or the Lenders advance funds to Borrower.
“Key Person” is any of Borrower’s President and Chief Executive Officer, and
Chief Operating Officer, who are, as of the Effective Date, Renaud Laplanche and
John Donovan, respectively.
“Lender Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) for preparing, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.
“Lender Member” means a registered member on Borrower’s website who has funded a
portion of one or more designated Borrower Member Loans by purchasing Borrower’s
securities offered through Borrower’s platform.
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
“Loan Amount” in respect of each Advance is the original principal amount of
such Advance.
“Loan Collections” has the meaning set forth in Section 6.9.
“Loan Debtors” means each Person obligated to make payments to WebBank in
connection with an Eligible Loan.
“Loan Documents” are, collectively, this Agreement, the Warrants, the Perfection
Certificate, any pledge agreements with respect to Pledged CDs, any note, or
notes or guaranties executed by Borrower, and any other present or future
agreement between Borrower and/or for the benefit of Lenders and/or Agents in
connection with this Agreement, all as amended, restated, or otherwise modified.
“Loan Servicing Documents” means the Loan Account Program Agreement dated
December 10, 2007, and the Loan Sale Agreement dated December 10, 2007, between
Borrower and WebBank, as amended or updated, both attached hereto as Exhibit I.
“Lockbox Account” is defined in Section 6.10 hereof.

 

30



--------------------------------------------------------------------------------



 



“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Administrative Agent’s and Lenders’ security interest in the
Collateral or in the value of such Collateral; (b) a material adverse change in
the business, operations, or financial condition of Borrower; or (c) a material
impairment of the prospect of repayment of any portion of the Obligations.
“Maturity Date” is, for each Credit Extension, the last day of the Repayment
Period for such Credit Extension.
“Member Payment Dependent Notes” means Borrower Securities not secured by
Secured Member Payment Dependent Note Collateral.
“Minimum CD Value” means an aggregate principal amount equal to Four Hundred
Thousand Dollars ($400,000).
“Minimum Collateral Value Ratio” means as of the date of measurement, the ratio
of (a) the sum of (i) the Value of the Pledged CDs plus (ii) the outstanding
principal balance of Financed Loans and Pledged Investor Loans that meet all of
the representations and warranties in Section 5.3 hereof, plus (iii) Net Cash,
divided by (b) the outstanding Obligations.
“Net Cash” means, (a) from the Effective Date through October 30, 2009, the
aggregate Available Cash on the last day of each calendar month, and (b) from
and after October 31, 2009, the lesser of (i) $115,500 or (ii) the aggregate
Available Cash on the last day of each calendar month.
“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Agent Expenses and other amounts Borrower owes any Agent or any Lender
now or later, whether under this Agreement, the Loan Documents, or otherwise,
including, without limitation, all obligations relating to letters of credit
(including reimbursement obligations for drawn and undrawn letters of credit),
cash management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Lenders and/or Agents, and the performance
of Borrower’s duties under the Loan Documents.
“Operating Account” is Borrower’s account number 3300584473 with Silicon Valley
Bank.
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than thirty (30) days prior to the Effective Date, and,
(a) if such Person is a corporation, its bylaws in current form, (b) if such
Person is a limited liability company, its limited liability company agreement
(or similar agreement), and (c) if such Person is a partnership, its partnership
agreement (or similar agreement), each of the foregoing with all current
amendments or modifications thereto.
“Payment/Advance Form” is that certain form attached hereto as Exhibit C.
“Perfection Certificate” is defined in Section 5.1.

 

31



--------------------------------------------------------------------------------



 



“Permitted Indebtedness” is:
(a) Borrower’s Indebtedness to the Agents and the Lenders under this Agreement
and the other Loan Documents;
(b) Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;
(c) Subordinated Debt;
(d) unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;
(e) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;
(f) Indebtedness secured by Permitted Liens;
(g) Indebtedness not to exceed a principal amount of $4,208,186.39 in favor of
SVB under the SVB Loan Agreement;
(h) Indebtedness to Lender Members consisting of the issuance of Borrower
Securities, provided that such Indebtedness is unsecured or secured only to the
extent provided in clause (m) of the definition of “Permitted Liens”, and
further provided that the recourse of Lender Members with respect to Borrower on
account of such Indebtedness is limited solely to the extent of amounts actually
received by Borrower in connection with Borrower Member Loans which are not
Financed Loans and, in the case of Secured Member Payment Dependent Notes only,
to the Secured Member Payment Dependent Note Collateral; and
(i) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (g) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.
“Permitted Investments” are:
(a) Investments shown on the Perfection Certificate and existing on the
Effective Date;
(b) Cash Equivalents;
(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;
(d) Investments consisting of deposit accounts in which Lenders have a perfected
security interest;
(e) Investments accepted in connection with Transfers permitted by Section 7.1;

 

32



--------------------------------------------------------------------------------



 



(f) Investments of Subsidiaries in or to other Subsidiaries or Borrower and
Investments by Borrower in Subsidiaries not to exceed Fifty Thousand Dollars
($50,000) in the aggregate in any fiscal year;
(g) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board of Directors;
(h) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;
(i) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (i) shall not
apply to Investments of Borrower in any Subsidiary; and
(j) Borrower Member Loans.
“Permitted Liens” are:
(a) Liens existing on the Effective Date and shown on the Perfection Certificate
or arising under this Agreement and the other Loan Documents;
(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, provided that no notice of any such
Lien has been filed or recorded under the Internal Revenue Code of 1986, as
amended, and the Treasury Regulations adopted thereunder;
(c) purchase money Liens (i) on Equipment acquired or held by Borrower incurred
for financing the acquisition of the Equipment securing no more than Fifty
Thousand Dollars ($50,000) in the aggregate amount outstanding, or (ii) existing
on Equipment when acquired, if the Lien is confined to the property and
improvements and the proceeds of the Equipment;
(d) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory and which are not delinquent or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto;
(e) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

 

33



--------------------------------------------------------------------------------



 



(f) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;
(g) leases or subleases of real property granted in the ordinary course of
business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or intellectual property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Lenders a security interest;
(h) non-exclusive license of intellectual property granted to third parties in
the ordinary course of business;
(i) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;
(j) Liens in favor of other financial institutions arising in connection with
Borrower’s deposit and/or securities accounts held at such institutions,
provided that Lenders has a perfected security interest in the amounts held in
such securities accounts;
(k) Liens in favor of SVB to secure the Indebtedness owed to SVB under the SVB
Loan Agreement;
(l) Interests of Lender Members and Borrower Members in proceeds of the Trust
Account, the Clearing Account, and the Borrower Account, and interests of the
lender(s) under the Investor Credit Facility in proceeds of the Investor Account
and in Borrower Member Loans financed by the Investor Credit Facility and
proceeds thereof provided that (i) all such interests of Lender Members,
Borrower Members and lender(s) under the Investor Credit Facility are limited
solely to amounts received by Borrower in connection with such Borrower Member
Loans; (ii) the Lender Members, Borrower Members and lender(s) under the
Investor Credit Facility do not have any Liens on the Trust Account, the
Clearing Account, the Borrower Account, or the Investor Account; and (iii)
except with respect to Investor Collateral pursuant to the Intercreditor
Agreement, the interests of all lender(s) under the Investor Credit Facility are
subordinated in lien and payment priority to the interest of Administrative
Agent and the Lenders; and
(m) Liens on, and limited to, the Secured Member Payment Dependent Note
Collateral in favor of Wells Fargo Bank, National Association, as Collateral
Trustee, for the benefit of the Lender Members holding Secured Member Payment
Dependent Notes.
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
“Pledged CD” shall mean each certificate of deposit now or hereafter issued by
SVB to Borrower which are pledged pursuant to this Agreement to secure the
Obligations, including, without limitation, the certificate of deposit number
8800061120 secured by a Lien in favor of the Lenders and the certificate of
deposit number 8800063495 issued to Borrower by SVB which is secured by a Lien
in favor of the Lenders, and any future replacements, substitutions or renewals
of any of the foregoing.

 

34



--------------------------------------------------------------------------------



 



“Pledged Investor Loans” means Borrower Member Loans previously financed by
Norwest Venture Partners X, LP and Canaan VII L.P.
“Pledged Investor Notes” means notes payable by Borrower Members to Borrower
securing the Pledged Investor Loans.
“Portfolio Financial Servicing Company Contract” means the Backup and Successor
Servicing Contract between Borrower and Portfolio Financial Servicing Company
dated September 15, 2008 as amended from time to time.
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
“Repayment Period” is a period of time equal to thirty-six (36) consecutive
months commencing on the first (1st) Business Day of the first (1st) month
following each Funding Date.
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer, Chief Operating Officer and Controller of Borrower.
“Secured Member Payment Dependent Notes” means Borrower Securities secured by
Secured Member Payment Dependent Note Collateral.
“Secured Member Payment Dependent Note Collateral” means all right, title and
interest of Borrower in the Borrower Member Loan Agreements and Borrower Member
Notes, or portions thereof, financed with the proceeds of the issuance of
Secured Member Payment Dependent Notes, and all cash proceeds thereof.
“Securities Account” is any “securities account” as defined in the Code.
“Standard Assignment Forms” means the form of assignment or endorsement attached
hereto as Exhibit G, with no modifications or alterations to such terms except
such modifications and alterations that are agreed to by Administrative Agent in
writing.
“Standard Loan Forms” means the form of promissory note, loan agreement,
borrower agreement, note purchase agreement and declaration of trust attached
hereto as Exhibit H, with no modifications or alterations to such terms except
such modifications and alterations that are agreed to by Administrative Agent in
writing.
“Subsequent Financing” means the first round of private equity financing
following the Effective Date in which the Borrower receives, in the aggregate,
at least Two Million Dollars ($2,000,000.00) of net proceeds excluding any
bridge debt financing except to the extent actually converted to equity in
Borrower.

 

35



--------------------------------------------------------------------------------



 



“Subsequent Financing Investment” has the meaning set forth in Section 6.9.
“Subsidiary” means, with respect to any Person, any Person of which more than
50.0% of the voting stock or other equity interests (in the case of Persons
other than corporations) is owned or controlled directly or indirectly by such
Person or one or more of Affiliates of such Person.
“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s debt to Lenders (pursuant to a subordination, intercreditor, or other
similar agreement entered into between Administrative Agent, Borrower and the
subordinated creditor), on terms acceptable to Administrative Agent.
“SVB Loan Agreement” means that certain Second Amended and Restated Loan and
Security Agreement dated as of even date herewith by and between SVB and
Borrower, as the same may be amended, restated, or otherwise modified from time
to time.
“Transfer” is defined in Section 7.1.
“Trust Account” is Borrower’s account number 4121689061, maintained with Wells
Fargo Bank, N.A. in trust for Lender Members.
“Value” shall mean with respect to any Pledged CD on any date, a dollar value at
the face amount thereof.
“Warrants” means each Warrant to Purchase Stock executed by Borrower in favor of
the Lenders, including without limitation, those Warrants to Purchase Stock in
favor of the Lenders dated February 19, 2008 and May 18, 2009.
“WebBank” means WebBank, a Utah-chartered industrial bank, and its successors
and assigns.
[Signature page follows.]

 

36



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

            BORROWER:

LENDINGCLUB CORPORATION
      By:   /s/ Renaud Laplanche         Name:   Renaud Laplanche       
Title:   CEO   

            COLLECTION AGENT:

SILICON VALLEY BANK
      By:   /s/ Vera Shokina         Name:   Vera Shokina        Title:  
Relationship Manager   

            ADMINISTRATIVE AGENT:

GOLD HILL VENTURE LENDING 03, LP      By:   Gold Hill Venture Lending Partners
03, LLC,
its General Partner
      By:   /s/ Robert Helm         Name:   Robert Helm        Managing Director
Gold Hill Capital        LENDERS:

GOLD HILL VENTURE LENDING 03, LP      By:   Gold Hill Venture Lending Partners
03, LLC,
its General Partner
      By:   /s/ Robert Helm         Name:   Robert Helm        Managing Director
Gold Hill Capital     

Effective Date as of August 3, 2009.
[Signature Page to Amended and Restated Gold Hill Loan and Security Agreement]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Gold Hill Venture Lending 03, LP

 

Exhibit A Page 1



--------------------------------------------------------------------------------



 



EXHIBIT B
The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights, including without limitation, rights under the Portfolio
Financial Servicing Company Contract, or rights to payment of money, leases,
license agreements, franchise agreements, General Intangibles (except as
provided below), commercial tort claims, documents, instruments (including any
promissory notes), chattel paper (whether tangible or electronic), cash, deposit
accounts, all Pledged CDs, fixtures, letters of credit rights (whether or not
the letter of credit is evidenced by a writing), securities, and all other
investment property, supporting obligations, and financial assets, whether now
owned or hereafter acquired, wherever located; and
All Borrower’s Books relating to the foregoing and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired: any copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, service marks and, to the extent
permitted under applicable law, any applications therefor, whether registered or
not, and the goodwill of the business of Borrower connected with and symbolized
thereby, know-how, operating manuals, trade secret rights, rights to unpatented
inventions, and any claims for damage by way of any past, present, or future
infringement of any of the foregoing; provided, however, the Collateral shall
include all Accounts, license and royalty fees and other revenues, proceeds, or
income arising out of or relating to any of the foregoing.
Borrower has agreed not to encumber any of its copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
patent applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of Borrower connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, rights to unpatented inventions, and any
claims for damage by way of any past, present, or future infringement of any of
the foregoing, without Administrative Agent’s prior written consent.
In addition, notwithstanding the foregoing, the Collateral does not include
(a) any Borrower Member Note, (b) the Clearing Account, (c) the Trust Account,
(d) the Borrower Account, (e) any Borrower Securities, (f) any Secured Member
Payment Dependent Note Collateral or (g) proceeds of any of the foregoing items
(a), (b), (c), (d), (e) or (f) except to the extent that they are proceeds of
Financed Loans or otherwise deposited in a Collateral Account (which amounts
shall at all times be part of the Collateral).

 

Exhibit B Page 1



--------------------------------------------------------------------------------



 



EXHIBIT C
Loan Payment/Advance Request Form
Deadline for same day processing is Noon P.S.T.

     
Fax To:
  Date:                                         

             
LOAN PAYMENT:
       
 
      LENDINGCLUB CORPORATION
From Account #
      To Account #    
 
         
 
  (Deposit Account #)       (Loan Account #)
Principal $
      and/or Interest $    
 
         
Authorized Signature: 
    Phone Number:    
 
           
Print Name/Title:
           
 
         
 
           

Loan Advance:
Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

             
From Account # 
      To Account #    
 
         
 
  (Loan Account #)       (Deposit Account #)
Amount of Advance $ 
         
 
           

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

                 
Authorized Signature:
    Phone Number     :  
 
               
Print Name/Title:
               

Outgoing Wire Request:
Complete only if all or a portion of funds from the loan advance above is to be
wired.
Deadline for same day processing is noon, P.S.T.

             
Beneficiary Name:
      Amount of Wire: $    
 
         
Beneficiary Bank:
      Account Number:    
 
         
City and State:
           
 
            Beneficiary Bank Transit (ABA) #:     Beneficiary Bank Code (Swift,
Sort, Chip, etc.):
        (For International Wire Only)

 
           
Intermediary Bank:
      Transit (ABA) #:    
 
         
For Further Credit to:
           
 
   
Special Instruction:
           
 
 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

                 
Authorized Signature:
      2nd Signature (if required):        
Print Name/Title:
 
 
  Print Name/Title:  
 
   
 
               
Telephone #:
      Telephone #:        
 
               

 

Exhibit C Page 1



--------------------------------------------------------------------------------



 



EXHIBIT D
[RESERVED]

 

Exhibit D Page 1



--------------------------------------------------------------------------------



 



EXHIBIT E
COMPLIANCE CERTIFICATE
Reporting Period Ending                     

                 
TO:
  GOLD HILL VENTURE LENDING 03, LP   Date:        
FROM:
  LENDINGCLUB CORPORATION      
 
   

The undersigned authorized officer of LENDINGCLUB CORPORATION (“Borrower”)
certifies that under the terms and conditions of the Amended and Restated Loan
and Security Agreement among Borrower, Lenders, Administrative Agent and
Collection Agent (the “Agreement”), (1) Borrower is in complete compliance for
the period ending as of the date above with all required covenants except as
noted below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement, and (5) no Liens have been levied or claims made against Borrower
relating to unpaid employee payroll or benefits of which Borrower has not
previously provided written notification to Administrative Agent. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.

          Reporting Covenant   Required   Complies
Monthly financial statements with Compliance Certificate
  Monthly within 30 days   Yes No
Annual financial statement (CPA Audited) + CC
  FYE within 180 days   Yes No
10-Q, 10-K and 8-K
  Within 5 days after filing with SEC   Yes No
Annual financial projections
  FYE within 30 days   Yes No
BSA/AML internal and independent testing reports
  Time to time as requested by Administrative Agent in its reasonable discretion
  Yes No

              Financial Covenant   Required   Actual   Complies
 
           
Maintain on a Quarterly Basis per Section 6.8(b) (or monthly if requested by
Lenders):
           
Minimum Collateral Value Ratio
  1:05:1.0    _____  :1.0   Yes No

The following financial covenant analysis and information set forth in
Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.
The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)
 
 

 

Exhibit E Page 1



--------------------------------------------------------------------------------



 



                  LendingClub Corporation   LENDER USE ONLY    
 
               
By:
      Received by:      
 
 
     
 
   
 
               
Name:
      Date:        
 
             
 
               
Title:
      Verified:        
 
             
 
               
 
      Date:        
 
             
 
                        Compliance Status: Yes No    

 

Exhibit E Page 2



--------------------------------------------------------------------------------



 



Schedule 1 to Compliance Certificate
Financial Covenants of Borrower
Reporting Period Ending:                                         
In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.
I. Minimum Collateral Value Ratio (Section 6.8) to be tested as of the last day
of each calendar quarter (or at the end of each calendar month if requested by
Lenders)
Required:           1.05:1.00
Actual:

                      A. Value of all CDs pledged to Gold Hill         $        
                                        B. Outstanding principal balance of
Financed Loans and Pledged Investor Loans         $                            
                    C. (i) through October 30, 2009, the aggregate Available
Cash in Lenders’ accounts, and (ii) from and after October 31, 2009, the lesser
of (a) $115,500 or (b) the aggregate Available Cash in Lenders’ accounts        
$                                                 D. The sum of lines A and B
and C         $                                                 E. Outstanding
balance owing to Gold Hill         $                                            
    F. Minimum Collateral Value Ratio (Line D divided by line E )         $    
                     

Is line F equal to or greater than 1.05:1:00?

     
                     No, not in compliance
                       Yes, in compliance

 

Exhibit E Page 3



--------------------------------------------------------------------------------



 



Exhibit F
[Reserved]

 

Exhibit F Page 1



--------------------------------------------------------------------------------



 



Exhibit G
Standard Assignment Forms
[see attached]

 

Exhibit G Page 1



--------------------------------------------------------------------------------



 



Exhibit H
Standard Loan Forms
[see attached]

 

Exhibit H



--------------------------------------------------------------------------------



 



Exhibit I
Loan Servicing Documents
[see attached]

 

Exhibit I